Case 1:07-cv-00053-MAC-KFG Document 64 Filed 08/10/21 Page 1 of 2 PageID #: 2556




  UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS


  EDWARD CHARLES HOLLAND,                            §
                                                     §
                   Petitioner,                       §
                                                     §
  versus                                             §    CIVIL ACTION NO. 1:07-CV-53
                                                     §
  DIRECTOR, TDCJ-ID,                                 §
                                                     §
                   Respondent.                       §
                        MEMORANDUM ORDER ADOPTING
              THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

            Edward Charles Holland, proceeding pro se, filed this petition for writ of habeas corpus

  pursuant to 28 U.S.C. § 2254. The court referred this matter to the Honorable Keith F. Giblin,

  United States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws

  and orders of the court.

            The magistrate judge has submitted a Report and Recommendation of United States

  Magistrate Judge concerning this matter. The magistrate judge recommends the petition be

  denied.

            The court has received the Report and Recommendation of United States Magistrate Judge,
  along with the record, pleadings, and all available evidence. No objections were filed.
                                                 ORDER

            Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct

  and the report of the magistrate judge is ADOPTED. A final judgment will be entered denying

  the petition.

            In addition, the court is of the opinion petitioner is not entitled to a certificate of

  appealability. An appeal from a final judgment denying habeas relief may not proceed unless a

  judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard for a certificate

  of appealability requires the petitioner to make a substantial showing of the denial of a federal

  constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362
Case 1:07-cv-00053-MAC-KFG Document 64 Filed 08/10/21 Page 2 of 2 PageID #: 2557



  F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, the petitioner need not establish

  that he would prevail on the merits. Rather, he must demonstrate that the issues are subject to

  debate among jurists of reason, that a court could resolve the issues in a different manner, or that

  the questions presented are worthy of encouragement to proceed further. See Slack, 529 U.S. at

  483-84. Any doubt regarding whether to grant a certificate of appealability should be resolved in

  favor of the petitioner, and the severity of the penalty may be considered in making this

  determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).

            In this case, the petitioner has not shown that the issues raised in his petition are subject

  to debate among jurists of reason. The factual and legal questions raised by petitioner have been

  consistently resolved adversely to his position and the questions presented are not worthy of

  encouragement to proceed further. As a result, a certificate of appealability shall not issue in this

  matter.


            SIGNED at Beaumont, Texas, this 10th day of August, 2021.




                                                ________________________________________
                                                            MARCIA A. CRONE
                                                     UNITED STATES DISTRICT JUDGE




                                                     2
